      Case 2:12-cr-00533 Document 57 Filed on 06/26/20 in TXSD Page 1 of 2
                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                                                                                      June 26, 2020
                         UNITED STATES DISTRICT COURT
                                                                                   David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA,                    §
  Plaintiff                                  §
                                             §
VS.                                          § CRIMINAL ACTION NO. 2:12-CR-533
                                             §
VERNON LAVELLE JONES,                        §
  Defendant                                  §

                                         ORDER

       Pending before the Court is Defendant Vernon Lavelle Jones’ Petition for

Compassionate Release and/or Reduction of Sentence, wherein he moves the Court to

order his release to home confinement due to the current COVID-19 pandemic. D.E. 55.

Defendant states that he “is in grave danger in the face of COVID-19 due to having

diabetes, hypertension, and a cancerous cyst that may be malignant.” Id. at 1.

       Defendant previously moved the Court for compassionate release on the same

grounds. See Defendant’s Motion for Reduction of Sentence Pursuant to 18 U.S.C. §

3582(c)(1)(A) Pre COVID-19, D.E. 53. In its June 11, 2020 Memorandum Opinion &

Order denying relief, the Court wrote:

              Defendant is 50 years old and African American. He states
              that he suffers from high blood pressure, diabetes, and a
              mental health issue; however, he has provided no medical
              records to support his claim that he has been diagnosed with
              one or more medical conditions that make him particularly
              vulnerable to severe illness or death should he contract
              COVID-19. Moreover, the BOP has not determined any other
              extraordinary and compelling reason exists to support
              Defendant’s release, nor has it certified that Defendant poses
              no danger to the community, that he is at no substantial risk of
              engaging in criminal conduct if released, or that his release
1/2
       Case 2:12-cr-00533 Document 57 Filed on 06/26/20 in TXSD Page 2 of 2



                 will result in a substantial net reduction of costs to the Federal
                 Government. In fact, Defendant does not even claim to have
                 pursued his remedies within the BOP before petitioning the
                 Court for compassionate release as required. Instead, he states
                 that exhaustion may be unnecessary.
                                                 ***
                 Because Movant has failed to comply with the exhaustion
                 requirements under [18 U.S.C.] § 3582, his motion is not ripe
                 for review, and the Court is without jurisdiction to grant it.

D.E. 54, pp. 4–5 (internal footnote omitted).

        Because Defendant still has not exhausted his administrative remedies within the

BOP as required,1 the Court remains without jurisdiction to grant relief. Accordingly, his

Petition for Compassionate Release and/or Reduction of Sentence (D.E. 55) is DENIED.

        ORDERED this 26th day of June, 2020.

                                                         ___________________________________
                                                         NELVA GONZALES RAMOS
                                                         UNITED STATES DISTRICT JUDGE




        1
          . In the first page of motion—which is in a different handwriting than the rest of the motion and appears
to be a form with several blanks to complete—Defendant states that “he appeals from the warden’s 30 day lapse in
response. [See Exhibit # 1].” However, there are no exhibits attached to the motion.
2/2
